BOWEN W. SIMMONS, Retired Circuit Judge.
ON THE MERITS AFTER REMAND
The trial court, after remand, proceeded to hold a hearing as directed by this court and has supplemented the record now on file with a record of the proceedings and its judgment on the voluntariness vel non of the confession.
The court ordered and adjudged that the written statement signed by Paula Bullock and introduced into evidence on the previous trial of the case was voluntarily given by defendant.
The record of the trial in chief before the jury adequately shows that the defendant voluntarily made a statement to the State’s witness, Deputy Harry B. Mack, and also voluntarily signed a statement that was introduced in evidence by the State. In both instances, proper predicate of volun-tariness is shown by the evidence before the jury. Deputy Stallings testified about the *4statement being signed by the defendant in his presence. This statement substantially verified in writing what defendant orally said to Deputy Mack.
We have examined the entire record and it is our opinion that the trial was free of prejudicial error and that the judgment should be and it is affirmed.
The foregoing opinion, Ala.Cr.App., 346 So.2d 1, was prepared by the Honorable Bowen W. Simmons, a retired Circuit Judge, serving as a Judge of this Court, under the provisions of § 6.10, of the new Judicial Article (Constitutional Amendment No. 328); his opinion is hereby adopted as that of the Court.
AFFIRMED.
All the Judges concur.